Citation Nr: 1105194	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than February 5, 1996, 
for the grant of service connection for degenerative joint 
disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from September 
1968 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  A September 2003 RO decision denied the Veteran's previous 
claim for an effective date earlier than February 5, 1996, for 
the grant of service connection for right knee DJD.  He perfected 
an appeal of that prior decision to the Board, and the Board 
issued a decision in June 2005 initially denying the claim.  
However, he appealed the Board's June 2005 decision to the United 
States Court of Appeals for Veterans Claims (Veterans 
Court/CAVC).  And pursuant to a Joint Motion for Remand (JMR), 
the Court issued a December 2005 Order vacating the Board's 
decision and remanding the claim for readjudication.  

2.  Subsequently, in a September 2006 decision, the Board again 
considered and denied this claim for an effective date earlier 
than February 5, 1996, for the grant of service connection for 
the right knee DJD.  The Board appropriately notified the Veteran 
of that second decision, including apprising him of his 
procedural and appellate rights, and he did not appeal that 
decision to the Veterans Court.

3.  Hence, the Board's September 2006 decision subsumed the RO's 
initial September 2003 decision and is final and binding on the 
Veteran based on the evidence then of record (i.e., as of that 
September 2006 decision).  Since then, there have been no other 
final and binding RO or Board decisions on this earlier effective 
date claim.

4.  In March 2008, the Veteran again requested an effective date 
earlier than February 5, 1996, for the grant of service 
connection for DJD of his right knee.  And after the RO denied 
this claim in August 2008, this appeal ensued.

5.  The sole basis of the Veteran's claim for an earlier 
effective date is that his claim remained pending from the time 
of an earlier, initial application, i.e., that there is no 
finality in the earlier decision that adjudicated and denied his 
claim.  He has not collaterally attacked the earlier September 
2006 Board decision in such a way as to establish it contained 
clear and unmistakable error (CUE) - that is, by showing it was 
fatally flawed or undebatably erroneous based on the evidence of 
record at the time that decision was made, rather than additional 
evidence obtained after the fact.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
February 5, 1996, for the grant of service connection for DJD of 
the right knee.  38 U.S.C.A. §§ 5110, 7104 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.105(a), 3.104(a), 3.160(d), 3.400, 20.1100, 
20.1104 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Veteran's claim is being denied as a matter of law, 
the duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA 
does not apply because the issue presented is solely of statutory 
and regulatory interpretation and/or the respective claim is 
barred as a matter of law in that it cannot be substantiated. 
 See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  
See, too, VAOPGCPREC 5-2004 (June 23, 2004).

As brief procedural history, a September 2003 RO rating decision 
denied the Veteran's claim for an effective date earlier than 
February 5, 1996, for the grant of service connection for right 
knee DJD.  In response, he perfected an appeal of that decision 
to the Board (meaning submitted a timely Notice of Disagreement 
(NOD) and, after receiving a Statement of the Case (SOC), also 
submitted a timely Substantive Appeal (VA Form 9 or equivalent 
statement)).  See 38 C.F.R. § 20.200.  The Board issued a June 
2005 decision also initially denying this earlier effective date 
claim.  However, the Veteran appealed the Board's June 2005 
decision to the Veterans Court.  And pursuant to a JMR, the Court 
issued a December 2005 Order vacating the Board's decision and 
remanding the claim for readjudication.  In that JMR, the parties 
noted that it was unclear whether the appellant's claim was filed 
on February 2, 1996, or on February 5, 1996, and that, on remand, 
the Board should correct and clarify any errors concerning the 
existing effective date.

Subsequently, in a September 2006 decision, the Board again 
considered and denied the Veteran's appeal for an effective date 
earlier than February 5, 1996, for the grant of service 
connection for right knee DJD.  This time, however, he did not 
timely appeal the Board's decision to the Veteran's Court.  
Hence, that second Board decision subsumed the RO's initial 
September 2003 rating decision and became final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.1100, 20.1104.

It was not until March 2008 (so more than 120 days after 
receiving notification of the Board's September 2006 decision) 
that the Veteran again filed a petition to reopen this earlier-
effective-date claim.

The proper effective date for new and material evidence other 
than service treatment records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

Previous determinations that are final and binding, including 
decisions of service connection, will be accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
that "[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."  In order 
for the Veteran to be awarded an effective date based on an 
earlier claim, he has to show CUE in the prior denial of the 
claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  The issue 
of CUE in the prior September 2006 Board decision, in particular, 
has not been raised by the Veteran and, therefore, is not before 
the Board at this time.  Moreover, when there is an insufficient 
pleading of CUE in a prior decision, the appropriate disposition 
is to dismiss the claim without prejudice to refiling, rather 
than outright deny the claim.  See Luallen v. Brown, 8 Vet. App. 
92, 95 (1995) and Simmons v. Principi, 17 Vet. App. 104, 111-15 
(2003).

There is no indication the Veteran perfected a timely appeal to 
the Veterans Court of that September 2006 Board decision.  When 
notifying him of that decision, the Board attached an additional 
page explaining his rights to appeal that decision 
(VA Form 4597), which indicated he had 120 days to appeal that 
decision to the Veteran's Court, which he did not do.  So that 
prior decision is final and binding on him based on the evidence 
then of record and not subject to revision absent, as mentioned, 
a showing it was fatally flawed or undebatably erroneous 
(i.e., involved CUE).  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 
20.1104.

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court 
held that once a decision establishing an effective date becomes 
final and binding, the only way the decision may be revised is if 
it contains CUE.  The Court noted that any other result would 
vitiate the rule of finality.  In other words, the Court has 
found that there is no free-standing claim for an earlier 
effective date.  When such a free-standing claim is raised, the 
Court has held that the appeal should be dismissed.  
Id., at 299-300.  The common fact pattern that arises in these 
type cases is that there is a final and binding decision 
establishing an effective date for the grant of 
service connection or the award of a disability rating - which, 
here, was in September 2006 by the Board, and the appellant 
submits a new claim arguing for an earlier effective date without 
alleging CUE in the prior final decision.  Such is a free-
standing earlier effective date claim under Rudd.  Therefore, 
based on the holding in Rudd, the Board has no legal authority to 
adjudicate the Veteran's 
free-standing earlier effective date claim on a basis other than 
CUE.  In this circumstance, his claim must be dismissed absent 
this required showing of CUE.

Consequently, in applying Rudd here, the Board finds that the 
Veteran's earlier effective date claim for service connection for 
DJD of the right knee must be dismissed.  If he believed the 
Board's September 2006 decision affirming the February 5, 1996 
effective date was incorrect, his proper recourse was to perfect 
an appeal of that decision to the Veterans Court regarding this 
downstream issue.  To the contrary, he did not.  And because he 
did not appeal, the Board's September 2006 decision became final 
and binding, including concerning his effective date.  

When subsequently petitioning to reopen this claim in March 2008, 
more than 120 days later, the Veteran's attorney identified 
grounds for an earlier effective date due to an allegedly 
pending, unadjudicated, claim for service connection for a 
right knee disability that was initially filed in 1979.  However, 
the Board's final and binding September 2006 decision already has 
explicitly considered this possibility and rejected it, instead 
concluding that the 1979 claim was abandoned, citing the 
regulatory authority of 38 C.F.R. § 3.158.  Since the Board's 
September 2006 decision is final and binding on the merits, 
including that latter determination, the Veteran must now assert 
specific instances of CUE due to factual or legal error in that 
prior Board decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 
20.1100, 20.1104.  As held in Williams v. Peake, 521 F.3d 1348 
(Fed. Cir.2008), a subsequent final adjudication of a claim which 
is identical to a pending claim that had not been finally 
adjudicated terminates the pending status of the earlier claim.  
The later disposition, denying the claim on its merits, also 
decides that the earlier identical claim must fail.  The notice 
given that the later claim has been disallowed informs the 
Veteran that his claim for service connection has failed.  This 
notice affords him the opportunity for appeal to the Board, and 
if necessary to the Veterans Court and the Federal Circuit Court, 
so that he might demonstrate that his claim for service 
connection should have been sustained.  In Williams, the Federal 
Circuit Court acknowledged that the Veteran did not receive 
notice of a prior June 1977 rating decision that had denied 
service connection for a nervous disorder.  Nevertheless, the 
Federal Circuit Court held that, because he had received notice 
of a subsequent December 1979 rating decision denying 
service connection for this same disability, the earlier claim no 
longer remained pending and, thus, entitlement to an earlier 
effective date for service connection was not warranted.  Id.

Here, the Board's review of the March 2008 claim reveals that it 
does not allege any instances of CUE in that September 2006 Board 
decision.  Rather, the March 2008 statement by the Attorney did 
not even cite the Board's September 2006 decision, let alone 
dispute the Board's determination regarding an earlier abandoned 
claim.  And, in any event, regardless of whether there was an 
earlier claim that remained pending (so not abandoned), the fact 
remains that the Board subsequently decided the claim in 
September 2006, and the Veteran did not appeal.  So the Board's 
September 2006 decision terminated any earlier pending claim.

Likewise, in the Veteran's December 2008 NOD, his attorney 
seemingly ignored the Board's prior September 2006 decision on 
the very same earlier effective date issue.  Instead, his 
attorney cited his disagreement with the development and 
adjudication of the issue in an earlier September 2003 RO rating 
decision.  The Board must emphasize and reiterate, however, that 
the RO's September 2003 denial of this issue was ultimately 
appealed to the Board and subsumed by the Board's September 2006 
decision, which then became the last final and binding decision 
on the claim based on the evidence then of record.  38 C.F.R. 
§§ 20.1100, 20.1104.  So, without substantiating CUE in that 
September 2006 Board decision, the Board cannot now possibly 
reconsider the Veteran's contentions concerning the even earlier 
September 2003 RO rating decision.  Id.  



To date, then, the Veteran has not alleged CUE in that September 
2006 Board decision.  None of his statements contain specific 
allegations of error in fact or law in that decision, as is 
necessary for the Board to then make a finding of CUE 
in that prior decision.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  

The Court has held that the term "new claim," as it appears in 38 
C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously 
and finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay, 15 Vet. App. 165, 172 (2001) 
(holding that the plain meaning of § 5110 to be that "the phrase 
'application therefore' means the application which resulted in 
the award of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 F.3d 
1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective 
date for a service-connection award based upon the reopened claim 
as the date on which the Veteran "first sought to reopen his 
claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 
2005) (indicating that "no matter how [the Veteran] tries to 
define 'effective date,' the simple fact is that, absent a 
showing of CUE, he cannot receive disability payments for a time 
frame earlier than the application date of his claim to reopen, 
even with new evidence supporting an earlier disability date"); 
Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and 
McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim 
that has not been finally adjudicated remains pending for 
purposes of determining the effective date for that disability, 
but conversely, that a claim which has become final and binding 
in the absence of an appeal does not remain pending and subject 
to an earlier effective date).

So, in summary, according to the undisputed facts of this case, 
there is simply no legal entitlement to an effective date earlier 
than February 5, 1996, for the grant of service connection for 
DJD of the right knee.  Based on the procedural history of this 
case, dating back many years, the Board has no alternative but to 
dismiss the appeal, but without prejudice to the Veteran's 
refiling a CUE claim.  Accordingly, as the disposition of his 
claim is based on the law, and not the facts of the case, 
the claim must be dismissed based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for an effective date earlier than February 5, 1996, 
for the grant of service connection for DJD of the right knee is 
dismissed.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


